PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding McHenry’s alleged misconduct. McHenry tendered a conditional guilty plea for consent judgment acknowledging his violation of Disciplinary Rules 1-102(A)(5) and (6), 6-101(A)(l), 7-102(A)(8) and 7 — 106(C)(6) of the Code of Professional Responsibility. The referee recommended that McHenry be found guilty in accordance with his conditional plea and that he be given a public reprimand with appearance before the Board of Governors of The Florida Bar.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter and appearance before the Board of Governors of The Florida Bar will serve as the public reprimand.
Judgment for costs in the amount of $1,855.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
*51ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.